DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS), dated 03/10/2022 and 06/30/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed on 08/01/2022 are acknowledged. 
In light of applicants’ arguments and amendments to the claims, the previous only pending 103 rejection has been withdrawn. 
Based on the above reasons of record, the claims 54, 69 and 71-74 are allowed. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest the peptide derivatives of Formula 22 being synthesized from the claimed process. The known prior art teaches neither the claimed modifier groups nor the specific process by which they are incorporated into the peptide derivative, i.e., as pre-formed modified lysine derivatives during SPPS. 
In addition, applicants have showed that the introduction of an already modified diamino acid derivative of Formula 1 into a peptide sequence is very advantageous and leads to a reduction of the usual byproducts of post synthetic modification or on-resin modification where the selective modification of the distinct amino function in the presence of other unprotected amino functions (such as in insulin, for example) is often very difficult. 
In view of the molecular complexity of the instantly claimed modified lysine derivatives the skilled person would not have had any reasonable expectation of success that such derivatives might be incorporated during SPPS or that any teaching could be extrapolated from the separate processes taught in in the prior art.
The prior art, taken alone or in combination, neither anticipates nor renders obvious the subject matter of applicants’ invention.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658